979-864-1316
 111 E. Locust, Suite. 500                                                          979-388-1316
   Angleton, TX 77515                                                               281-756-1316


www.brazoria-county.com

                                                                                   FILED IN
                                        RHONDA BARCHAK                      1st COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                            DISTRICT CLERK
                                              BRAZORIA COUNTY               4/17/2015 9:56:30 AM
                                                                            CHRISTOPHER A. PRINE
                                                                                    Clerk


                             NOTICE OF ASSIGNMENT ON AN ACCELERATED APPEAL

     4/17/2015

     TO:     FIRST COURT OF APPEALS

     RE:     Cause No. 68296, in the 23rd District Court

             Style; JUAN CONTRERAS VS. RMJ MILLER REAL ESTATE HOLDINGS LTD, ET AL

                               **************************************

     CASE INFORMATION:

     DATE OF APPEALABLE ORDER/JUDGMENT:      3/30/15
     NOTICE OF APPEAL:            4/15/15
     MOTION FOR NEW TRIAL:        NO
     ORDER OVERRULING MOT N/T     N/A
     REQUEST FOR FINDING OF FACTS AND CONCLUSIONS OF LAW FILED: NO
     REQUEST FOR CLERK’S RECORD: 4/15/15
     REQ. FOR REPORTERS RECORD: NO
     METHOD OF DELIVERY:          TAMES PORTAL
     JUDGE PRESIDING:             TERRY FLENNIKEN
     COURT REPORTER:              DONNA REED

                              ***************************************

     APPELLANT:                     CITY OF PEARLAND

     ATTORNEY(S) FOR APPELLANT: PATRICIA L. HAYDEN
     TEL.:  713-533-3800
     FAX :  713-533-3888
     EMAIL ADDRESS: PHayden@OlsonLLP.com
     TEXAS BAR NO.:    09269200